Citation Nr: 1009300	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  95-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease with herniated disc at L5-S1, to include as secondary 
to service-connected status-post meniscectomy of the right 
knee with peroneal neuropathy.

2.  Entitlement to an increased rating for status-post 
meniscectomy of the right knee with peroneal neuropathy, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for arthritic changes 
of the left knee, with cystic formations and effusions, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an initial compensable rating for left hip 
arthritis, for the period from January 24, 1996, to January 
14, 1999.

5.  Entitlement to a rating in excess of 30 percent for left 
hip arthritis from January 14, 1999.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In March 2006, the Board remanded the Veteran's 
claims for additional development.

(The decision below addresses the four rating issues on 
appeal.  The claim of service connection for degenerative 
disc disease with herniated disc at L5-S1 is addressed in the 
remand that follows the Board's decision.)


FINDINGS OF FACT

1.  From February 1, 1991, the Veteran's service-connected 
status-post meniscectomy of the right knee with peroneal 
neuropathy has been manifested by functional loss equating to 
flexion limited to no worse than 60 degrees and extension 
limited to no worse than 30 degrees; lateral instability has 
not been shown.

2.  It is as likely as not that the Veteran's service-
connected status-post meniscectomy of the right knee with 
peroneal neuropathy has resulted in disability tantamount to 
no worse than mild incomplete paralysis of the peroneal nerve 
of the right lower extremity.

3.  From May 10, 1996, the Veteran's service-connected 
arthritic changes of the left knee, with cystic formations 
and effusions have been manifested by functional loss 
equating to flexion limited to no worse than 90 degrees and 
extension limited to no worse than 20 degrees; lateral 
instability has not been shown.

4.  From January 24, 1996, to January 14, 1999, the Veteran's 
service-connected left hip arthritis was manifested by 
painful motion.

5.  From January 14, 1999, the Veteran's service-connected 
left hip arthritis has been manifested by functional loss 
equating to flexion limited to no worse than 20 degrees.


CONCLUSIONS OF LAW

1.  From February 1, 1991, the criteria for a rating in 
excess of 40 percent for service-connected status-post 
meniscectomy of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).

2.  From February 1, 1991, the criteria for a separate 10 
percent rating for peroneal neuropathy of the right lower 
extremity associated with status-post meniscectomy of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.14, 4.25, 4.124a, 
Diagnostic Code 8521 (2009).

3.  From May 10, 1996, the criteria for a 30 percent rating 
for service-connected arthritic changes of the left knee, 
with cystic formations and effusions have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2009).

4.  From January 24, 1996, to January 14, 1999, the criteria 
for a 10 percent rating for service-connected left hip 
arthritis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71, 4.71a, 
Diagnostic Codes 5003, 5251, 5252, 5253 (2009).

5.  From January 14, 1999, the criteria for a rating in 
excess of 30 percent for service-connected left hip arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71, 4.71a, 
Diagnostic Codes 5003, 5251, 5252, 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claims were filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claims 
prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in cases such as this one, the Veteran has the right to 
subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the four rating issues on appeal has been 
accomplished.  Pursuant to the Board's March 2006 remand, the 
Veteran and his representative were sent a proper VCAA notice 
letter in May 2006.  The Veteran was notified of the 
information and evidence needed to substantiate his claims 
for higher ratings for his service-connected right knee, left 
knee, and left hip disabilities.  He was told that he should 
submit evidence showing that his service-connected 
disabilities had increased in severity.  The evidence could 
include treatment records, medical opinions, and personal 
statements.  The May 2006 notice letter also provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in May 2009, which followed the May 2006 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the May 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of the 
rating issues on appeal for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the four 
rating issues on appeal.  The Veteran's service treatment 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Leavenworth, Kansas, and Kansas City, Missouri.  
Records from multiple private treatment providers identified 
by the Veteran have also been obtained.  While the case was 
in remand status, the Veteran indicated he received treatment 
at St. Luke's Hospital and White Oak Nursing Home.  However, 
these records were not able to be obtained because the 
Veteran did not return authorized releases when requested.  
See 38 C.F.R. § 3.159(c)(1)(ii).  Additionally, the Veteran 
was provided multiple VA examinations in connection with his 
claims, the reports of which are of record.  This includes a 
March 2007 examination conducted pursuant to the Board's 
March 2006 remand.  The examination reports contain 
sufficient evidence by which to evaluate the Veteran's 
service-connected disabilities in the context of the rating 
criteria.  Furthermore, the Veteran was afforded hearings 
before the RO in June 1993 and April 1998, the transcripts of 
which are also of record.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected disabilities 
affecting the right and left knee are more disabling than 
currently rated.  He contends that a rating in excess of 40 
percent is warranted for the right knee and a rating in 
excess of 20 percent is warranted for the left knee.  The 
Veteran also asserts that his service-connected disability 
affecting the left hip has been more disabling than initially 
rated.  He contends that a compensable rating is warranted 
for the initial rating period and a rating in excess of 30 
percent is warranted for the subsequent rating period.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as in the case of the left hip disability, the 
question for consideration is the propriety of the initial 
evaluation assigned, consideration of the medical evidence 
since the effective date of the award of service connection 
and consideration of the appropriateness of a staged rating 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  A staged rating has already been created by the RO 
in this case-an initial rating stage spanning from January 
24, 1996, to January 14, 1999, for which the Veteran's left 
hip disability is evaluated as noncompensably disabling (zero 
percent) and a subsequent rating stage from January 14, 1999, 
for which it is evaluated as 30 percent disabling.

Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required in 
these types of cases as well.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  This is particularly relevant for 
the Veteran's right knee and left knee disabilities (for 
which service connection was already in effect when the 
Veteran filed claims for an increase) where the claims have 
been pending for many years.

A. Right Knee

The Veteran's status-post meniscectomy of the right knee with 
peroneal neuropathy has been historically evaluated under 
Diagnostic Code 5257 for "other knee impairment: recurrent 
subluxation or lateral instability."  The criteria for that 
diagnostic code provide for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability, which is the maximum 
schedular rating for this type of disability.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5257) (2009).

Diagnostic Code 8521 for "paralysis of the external 
popliteal nerve (common peroneal)" has been incorporated as 
a "hyphenated" code in conjunction with the peroneal 
neuropathy aspect of the Veteran's right knee disability.  
Under that diagnostic code, a 10 percent rating is warranted 
for mild incomplete paralysis; a 20 percent rating is 
warranted for moderate incomplete paralysis; a 30 percent 
rating is warranted for severe incomplete paralysis, and a 
40 percent rating is warranted for complete paralysis.  
Complete paralysis consists of foot drop and slight drop of 
the first phalanges of all toes, one cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.124a (Diagnostic Code 8521) (2009).

Despite these listed diagnostic codes, the Veteran's 
disability has essentially been rated for limitation of 
motion of the right knee.  The criteria for evaluating 
limitation of flexion of the leg are found under Diagnostic 
Code 5260.  A noncompensable rating is warranted if flexion 
is limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee 
may also be rated under limitation of extension of the leg.  
A noncompensable rating is warranted if extension is limited 
to 5 degrees; a 10 percent rating is warranted if extension 
is limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (Plate II) (2009).)

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

By an August 1993 rating decision, the RO established a 40 
percent rating for the Veteran's right knee disability 
effective February 1, 1991.  It is clear from the decision 
that the rating was awarded based on limitation of extension 
to 30 degrees under Diagnostic Code 5261.  (A 40 percent 
rating would be inconsistent with Diagnostic Code 5257 
because the highest schedular rating allowable under that 
diagnostic code is 30 percent.)

In addition to the above rating criteria, when evaluating 
musculoskeletal disabilities, VA must consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence pertaining to the right knee disability since 
February 1, 1991, reflects private treatment of the right 
knee by C.E.R., M.D., in April 1991.  Dr. C.E.R. noted that 
the Veteran had an arthroscopy and partial meniscectomy in 
December 1990.  The Veteran was doing relatively well and had 
range of motion of the right knee from 10 degrees to 130 
degrees with minimal pain.  Dr. C.E.R. characterized the 
impairment as "15 percent."  He stated that the Veteran's 
right knee was functioning well and released him to 
unrestricted activity.  

At a June 1993 hearing, the Veteran testified that he 
experienced severe pain and swelling in his right knee.  A VA 
examination was conducted in connection with the claim in 
June 1993.  On examination, there was right knee swelling and 
deformity.  The examiner stated that the Veteran had 
considerable limitation of motion without evidence of lateral 
instability.  The Veteran could flex to 80 degrees and extend 
to 150 degrees (taken to mean limited to 30 degrees).  X-rays 
revealed degenerative arthritis.  The current rating of 40 
percent was established based on the results of this 
examination.  The 40 percent rating is appropriate based on 
this evidence because such a rating is warranted when 
extension of the knee is limited to 30 degrees.  There is no 
indication based on the evidence through this time period 
that a higher rating was warranted because the evidence did 
not show that extension of the right knee was limited to more 
than 30 degrees even with consideration of painful motion.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5261).  Additionally, 
a separate rating was not warranted for limitation of flexion 
because it was not shown that the right knee was limited to 
less than 60 degrees of flexion even with consideration of 
painful motion.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5260).  Moreover, lateral instability was expressly not 
found by the June 1993 examiner.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5257).

Subsequent evidence includes a July 1994 VA treatment record 
indicating that the Veteran had flexion restrictions in the 
right knee and should restrict deep knee bending.  A June 
1995 record indicated that the Veteran was experiencing 
paresthesia of the right lower extremity.  A July 1995 
neurology clinic entry noted that the right leg problems may 
be from L5-S1 radiculopathy.  The Veteran submitted several 
statements during this time period indicating that he 
reinjured his right knee as a result of a February 1994 
elevator accident at work. 

In June 1995, the Veteran underwent additional neurologic and 
orthopedic VA examinations in connection with the claim and 
other claims.  Both examiners concluded that the Veteran did 
have degenerative disc disease of the lumbar spine and that 
his right leg problems were predominantly the result of 
radiculopathy associated with the lumbar spine.  However, the 
neurologic examiner did find that the Veteran experienced a 
patch of numbness under his right knee secondary to the 
incision related to his right knee surgery.  This small patch 
of numbness represents a manifestation separate from the 
orthopedic manifestations of the Veteran's service-connected 
right knee disability.

Such a finding is consistent with the "peroneal neuropathy" 
portion of his disability that was incorporated into the 
characterization of the service-connected right knee 
disability by the August 1993 rating decision.  Because the 
neuropathy around the right knee is distinct, and would not 
be subject to the prohibition of pyramiding with the 
orthopedic symptoms (see 38 C.F.R. § 4.14 (2009)), a separate 
rating may be assigned.  See 38 C.F.R. § 4.25 (2009); see 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The 
Board notes that results from multiple subsequent 
electromyography (EMG) and nerve conduction tests reflect no 
abnormality in the right peroneal nerve.  However, when 
reasonable doubt is resolved in the Veteran's favor, the 
Board finds that it is likely as not that the Veteran has 
symptomatology equating to neurologic impairment of the 
peroneal nerve as a result of his service-connected 
disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.   In view of the evidence, a separate rating of 
10 percent is warranted for mild incomplete paralysis of the 
peroneal nerve.  See 38 C.F.R. § 4.124a (Diagnostic 
Code 8521).  The separate 10 percent rating is warranted from 
February 1, 1991-the effective date of the addition of 
peroneal neuropathy to the characterization of the Veteran's 
service-connected right knee disability.

The November 1995 VA orthopedic examination contains range of 
motion testing for the right knee.  The Veteran had flexion 
to 120 degrees and extension to 15 degrees.  There is no 
indication that a higher rating was warranted based on those 
results even with consideration of painful motion.  Although 
an associated x-ray report failed to reveal arthritis in 
either knee, the examiner diagnosed the Veteran with 
degenerative arthritis in both knees.  A February 1996 VA 
neurologic examination revealed no peripheral nerve injuries 
involving the lower extremities.  A March 1996 EMG was 
normal.  

A November 1996 VA orthopedic examination included 
examination of the right knee.  The examiner stated that the 
Veteran's extension was decreased slightly to 10 degrees and 
flexion was normal to 140 degrees.  The Veteran had no 
weakness or fatigue during the examination and he walked 
without difficulty.  VA treatment records from 1996 and 1997 
show complaints of right knee pain.

In January 1999, the Veteran was afforded another VA 
orthopedic examination in connection with his claims.  Range 
of motion of his right knee was from minus 5 degrees to 90 
degrees before there was pain.  The diagnosis was post-
operative medial and lateral meniscectomy of the right knee.  
This examination report does not provide a basis for a 
separate higher rating for the Veteran's service-connected 
disability given that flexion was not limited to a 
compensable level even with consideration of painful motion.  
During this examination, extension was also not limited to a 
compensable level.  VA treatment records from this time 
period show continued complaints of right knee pain.

In March 2005, the Veteran underwent further neurologic and 
orthopedic examination in connection with the claim.  The 
neurologic examination reflected decreased sensation in the 
right leg and around the knee.  The examiner found that the 
peripheral neuropathy was consistent with L5-S1 neuropathy.  
There was normal function of the right peroneal nerve on EMG 
testing.  In the orthopedic examination report, the same 
examiner noted the Veteran's complaints of pain, weakness, 
stiffness, swelling, heat, redness, instability, 
fatigability, lack of endurance, with additional limitation 
of motion on flare-ups associated with the right knee.  Range 
of motion testing reflected flexion of the right knee to 60 
degrees and extension to 10 degrees with pain throughout the 
motion.  There was tenderness and swelling present.  The 
Veteran's right knee was stable regarding the medial, 
lateral, collateral, and anterior cruciate ligaments.  This 
clinical finding of an absence of instability is more 
probative than the Veteran's subjective complaints of 
instability.  X-rays showed degenerative changes in the right 
knee.  The examiner diagnosed the Veteran with degenerative 
arthritis of the right knee and he stated that it was at 
least as likely as not worsening.

Although flexion was shown to be limited to 60 degrees during 
the March 2005 examination, a separate rating for limitation 
of flexion is warranted only when flexion is limited to less 
than 60 degrees.  With extension of the right knee limited 
only to the level of 10 percent disabling and the fact that 
the examiner found the knee to be stable, a higher or 
separate rating is not warranted for those manifestations.  
The examiner discussed painful motion in the report, but he 
did not expressly discuss any amount of actual functional 
loss based on painful motion and other factors.  (The lack of 
a discussion of quantitative functional loss in this instance 
was a primary basis for the Board's remand in March 2006.  
See DeLuca, 8 Vet. App. at 204-7.)

Pursuant to the Board's March 2006 remand, the Veteran 
underwent further VA examination in connection with the claim 
in March 2007.  The examiner noted the Veteran's long history 
of problems with his knees and complaints of right knee pain 
that is aggravated by activity.  The examiner stated that the 
Veteran was able to walk from the waiting room to the 
examining room without apparent difficulty or limp.  The 
neurologic aspect of the examination was normal.  There was 
no tenderness or effusion in the knee.  The Veteran's range 
of motion of the right knee was from 20 degrees to 140 
degrees.  Although the Veteran could not extend his right 
knee beyond 20 degrees on account of pain, the examiner 
stated that the finding is unsubstantiated by the physical 
findings noted when the patient walks.  The examiner 
diagnosed the Veteran with degenerative arthritis of the 
knees, worse on the right than the left.  He stated that 
there did not appear to be any significant change compared to 
the past.  The examiner added that there is no effect on 
occupation and daily activities, no additional limitation 
with repetitive use, and no knee instability.  VA treatment 
records since 2006 contain a January 2007 x-ray report of the 
right knee reflecting severe degenerative joint disease.  The 
records show regular treatment for complaints of right knee 
pain.

A higher or separate is not warranted for the Veteran's right 
knee disability based on the evidence from the most recent 
time period.  At the March 2007 examination, the limitation 
of extension was not shown to be as disabling as the 
limitation to 30 degrees on which the current 40 percent 
rating is based.  Flexion was normal and the examiner found 
no instability.  There was no additional limitation with 
repetitive use.  The Veteran's representative does not agree 
with the results of the March 2007 examination because they 
are not in line with the March 2005 examination.  However, 
there is no indication in the report that the results of the 
March 2007 examination are inaccurate.  A complete 
examination was performed and the Board finds no reason to 
doubt the qualifications of the examiner.  Thus, the 
examination report is adequate for rating purposes.

In sum, the Board concludes that a rating in excess of 40 
percent is not warranted for status-post meniscectomy of the 
right knee.  This is so throughout the many years of the 
rating period-since February 1, 1991.  Extension of the 
right knee has not been shown to have been limited to more 
than 30 degrees even with consideration of painful motion and 
other factors.  See 38 C.F.R. § 4.71a (Diagnostic Code 5261).  
A separate rating for limitation of flexion is not warranted 
because flexion has not been shown to have been limited to 
less than 60 degrees even with consideration of painful 
motion and other factors.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5260); VAOPGCPREC 9-2004 (Sept. 17, 2004).  
Additionally, a separate rating for lateral instability is 
not warranted as multiple examiners have found the Veteran's 
right knee to be stable.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5257); VAOPGCPREC 23-97 (July 1, 1997).  With respect to 
neurologic manifestations, the Board concludes that a 
separate 10 percent rating is warranted for peroneal 
neuropathy under Diagnostic Code 8521 effective from February 
1, 1991.

B. Left Knee

Similar to the Veteran's right knee disability, his arthritic 
changes of the left knee, with cystic formations and 
effusions, has been historically evaluated under Diagnostic 
Code 5257.  By a July 1998 rating action, the RO established 
a 20 percent rating for the Veteran's left knee disability 
for the entire rating period effective from May 10, 1996.  It 
is clear that the rating was awarded based on painful 
limitation of motion of the left knee.  Thus, similar to the 
right knee, Diagnostic Codes 5260 and 5261 are more 
appropriate for evaluating that type of manifestation of a 
knee disability.  As stated previously, Diagnostic Code 5257 
is to be used for rating recurrent subluxation and lateral 
instability.

The evidence pertaining to the left knee disability since May 
10, 1996, includes the Veteran's claim wherein he stated that 
he could not fully extend his left knee anymore.  The 
earliest VA examination containing evidence relating to the 
left knee for this rating period was conducted in November 
1996.  The neurologic examiner noted that the Veteran had 
complaints of left knee pain but the left knee examination 
was normal.  The same examiner, in a November 1996 VA 
orthopedic examination report, stated that the Veteran's 
extension of his left knee was decreased slightly to 
10 degrees and flexion was normal to 140 degrees.  The 
Veteran had no weakness or fatigue during the examination and 
he walked without difficulty.  VA treatment records from 1996 
and 1997 show complaints of left knee pain.  A September 1997 
x-ray report revealed mild degenerative arthritic changes in 
the left knee.  A December 1997 MRI showed degenerative 
arthritis of the left knee with minimal to moderate effusion.  
In December 1997, the Veteran stated that his left knee pain 
was getting worse.

The Veteran was seen at the Kansas City VAMC in January 1998 
for left knee pain.  He could fully extend his knee when he 
walked, but he lacked 20 degrees of extension on examination.  
Flexion of the left knee was to approximately 90 degrees.  At 
an April 1998 hearing before the RO, the Veteran testified 
that he was experiencing pain, swelling, locking, and giving 
way in his left knee.

The January 1999 VA orthopedic examination addressed the 
Veteran's left knee disability.  The Veteran could extend to 
minus 5 degrees and flex his left knee to 90 degrees, but no 
more on the account of pain.  The examiner diagnosed the 
Veteran with post-operative arthroscopic partial meniscectomy 
of the left knee.  VA treatment records from this time period 
show continued complaints of left knee pain.

The March 2005 VA orthopedic examination addressed the 
Veteran's left knee.  The examiner noted the Veteran's 
complaints of pain, weakness, stiffness, swelling, 
instability, giving way, locking, fatigability, lack of 
endurance, with additional limitation of motion on flare-ups 
associated with the left knee.  Range of motion testing 
reflected that flexion of the left knee was limited to 55 
degrees and extension was limited to 20 degrees with pain 
throughout.  Tenderness and swelling were present but the 
knee was stable.  X-rays showed degenerative changes in the 
left knee.  The examiner diagnosed the Veteran with 
degenerative arthritis of the left knee and he stated that it 
was at least as likely as not worsening.

Pursuant to the Board's March 2006 remand, the Veteran 
underwent further VA examination in connection with the claim 
in March 2007.  The results were similar to the right knee.  
The examiner noted the Veteran's long history of problems 
with his knees and complaints of left knee pain that is 
aggravated by activity.  The examiner stated that the Veteran 
was able to walk from the waiting room to the examining room 
without apparent difficulty or limp.  The neurologic aspect 
of the examination was normal.  There was no tenderness or 
effusion in the knee.  The Veteran's range of motion of the 
left knee was from 20 degrees to 140 degrees.  Although the 
Veteran could not extend his left knee beyond 20 degrees on 
account of pain, the examiner stated that the finding is 
unsubstantiated by the physical findings noted when the 
patient walks.  The examiner diagnosed the Veteran with 
degenerative arthritis of the knees, worse on the right than 
the left.  He stated that there did not appear to be any 
significant change compared to the past.  The examiner added 
that there is no effect on occupation and daily activities, 
no additional limitation with repetitive use, and no knee 
instability.  VA treatment records since 2006 contain a 
January 2007 x-ray report of the left knee reflecting 
moderate degenerative joint disease.  The records show 
regular treatment for complaints of left knee pain.

In consideration of the evidence of record, the Board finds 
that the Veteran's service-connected arthritic changes of the 
left knee with cystic formations and effusions have been 
manifested by functional loss equating to limited extension 
to no worse than 20 degrees.  Limitation of extension to 20 
degrees was evident on three separate occasions during the 
rating period.  Although less severe results have been 
indicated as well, the 20 degrees of lost extension in the 
left knee appears accurate with consideration of painful 
motion and other factors.  See DeLuca, 8 Vet. App. at 204-7.  
When extension is limited to 20 degrees, a 30 percent rating 
is assigned.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 
5261).  Thus, the Board concludes that a 30 percent rating is 
warranted for the Veteran's service-connected left knee 
disability.  This is so throughout the years of the rating 
period-since May 10, 1996.

A rating in excess of 30 percent is not warranted because 
extension of the left knee has never been shown to have been 
limited to more than 20 degrees even with consideration of 
painful motion and other factors.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5261).  The Board does not find that a 
separate rating for limitation of flexion is warranted during 
the rating period.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5260); VAOPGCPREC 9-2004 (Sept. 17, 2004).  Although 
flexion was reported to be limited to 55 degrees at the March 
2005 examination, the significant amount of remaining 
evidence of record does not suggest that the Veteran's 
functional loss equates to the level of limited flexion that 
would warrant a compensable rating.  Other range of motion 
testing showed flexion to be limited to no worse than 90 
degrees and several examinations reflected normal flexion, 
including the most recent examination in March 2007.  Given 
that the March 2005 flexion measurement is dramatically 
contradicted by the weight of the other evidence of record, 
the Board does not find that measurement represents the 
Veteran's functional loss or that a separate rating is 
warranted.  Additionally, a separate rating for lateral 
instability is not warranted as multiple examiners have found 
the Veteran's left knee to be stable.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5257); VAOPGCPREC 23-97 (July 1, 1997).

C. Left Hip

The Veteran's left hip arthritis has historically been 
evaluated under Diagnostic Code 5255 for "impairment of the 
femur," relating to a fracture or malunion of the femur.  
Despite this listed diagnostic code, it appears that the 
disability has actually been evaluated as degenerative 
arthritis for both rating periods.  Considering the rating 
criteria for degenerative arthritis (including limitation of 
motion of the hip) is more appropriate in light of the fact 
that the Veteran has been service connected for arthritis of 
the left hip and there is no evidence in the claims file 
referring to a fracture or malunion.

Degenerative arthritis is evaluated under Diagnostic 
Code 5003.  Under this diagnostic code, the disability is 
rated on the basis of limitation of motion of the affected 
joint.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5003).  

With respect to limitation of motion of the hip, Diagnostic 
Code 5251 pertains to limitation of extension of the thigh.  
Under that diagnostic code, a 10 percent rating is warranted 
when extension is limited to 5 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5251).  Criteria regarding limitation of 
flexion of the thigh are described in Diagnostic Code 5252.  
Under that diagnostic code, when flexion of the thigh is 
limited to 45 degrees, a 10 percent rating is warranted.  
When flexion is limited to 30 degrees, a 20 percent rating is 
warranted.  When flexion is limited to 20 degrees, a 
30 percent rating is warranted.  Lastly, when flexion is 
limited to 10 degrees, a 40 percent rating is warranted.  38 
C.F.R. § 4.71a (Diagnostic Code 5252).
Additionally, Diagnostic Code 5253 provides that when the 
thigh cannot be toed-out (rotation) more than 15 degrees, a 
10 percent rating is warranted.  When the leg cannot cross 
the other leg (adduction), a 10 percent rating is warranted.  
Also, when motion is lost beyond 10 degrees of abduction, a 
20 percent rating is warranted.  38 C.F.R. § 4.71a 
(Diagnostic Code 5253).  (Full range of motion of the hip is 
from zero degrees extension to 125 degrees flexion and 
abduction to 45 degrees.  38 C.F.R. § 4.71 (Plate II).)

A review of the evidence pertaining to the left hip 
disability since January 24, 1996, reveals that x-rays were 
taken of the hips in February 1996 in connection with a VA 
examination.  Mild degenerative changes were seen at that 
time.  The examination pertained only to the right hip.  The 
November 1996 VA neurologic examiner stated that the Veteran 
had bilateral arthritis but he did not address the severity 
of the arthritis.  The same examiner conducted an orthopedic 
examination of the hips also in November 1996.  He again 
provided a diagnosis of bilateral arthritis but only 
documented the range of motion of the Veteran's right hip.  
VA treatment records from 1996 and 1997 show complaints of 
left hip pain.

In March 1998, the Veteran was seen at the Kansas City VAMC 
for left hip pain as a result of shoveling show.  He was also 
seen for left hip pain at St. Luke's Medical Group in August 
1998.  At the April 1998 hearing before the RO, the Veteran 
testified that he was experiencing constant pain in the left 
hip.

The Veteran's left hip was examined at the January 1999 VA 
orthopedic examination.  The Veteran could flex his left hip 
to 90 degrees and internal and external rotation was to 30 
degrees, but no more on the account of pain.  The diagnosis 
was degenerative arthritis of the hip joints.  VA treatment 
records from this time period show continued complaints of 
left hip pain.

The March 2005 VA orthopedic examination addressed the 
Veteran's left hip.  The examiner noted the Veteran's 
complaints of pain, weakness, stiffness, giving way, locking, 
fatigability, lack of endurance, with additional limitation 
of motion on flare-ups associated with the left hip.  On 
range of motion testing, the Veteran had flexion of the left 
hip to 20 degrees, extension to 10 degrees, adduction to 
20 degrees, abduction to 10 degrees, and external rotation to 
30 degrees, with pain throughout the planes of motion.  
Notably, x-rays of the left hip were normal without evidence 
of degenerative changes.  The diagnosis provided was left hip 
strain that was at least as likely as not worsening.  The 30 
percent rating for the second rating stage was awarded based 
on this examination report.

Pursuant to the Board's March 2006 remand, the Veteran 
underwent further VA examination in connection with the claim 
in March 2007.  After examining the Veteran, the examiner 
stated that there was no demonstrable hip pathology.  The 
examiner noted that arthritis had apparently been read on x-
rays in the past, but on other occasions they were 
interpreted as normal.  The examiner stated that there is 
nothing on physical examination to substantiate arthritis or 
any disease in either hip.  VA treatment records since 2006 
contain a January 2007 x-ray report of the left hip 


showing stable left hip joint space narrowing.  No 
degenerative changes were noted.  March 2007 x-rays revealed 
that the left hip joint space was preserved.

Prior to January 14, 1999, the evidence does not contain any 
range of motion measurements or other evidence suggestive of 
a compensable level of limitation of motion of the left hip.  
Even so, there is sufficient evidence of painful motion 
affecting the left hip joint.  The hip joint is considered a 
major joint for the purpose of rating disability from 
arthritis.  See 38 C.F.R. § 4.45.  When the limitation of 
motion of an arthritic joint is noncompensable, a 10 percent 
rating is for application for each major joint.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5003).  Accordingly, a 10 
percent rating is warranted for left hip arthritis for the 
rating period from January 24, 1996, to January 14, 1999.

In consideration of the evidence of record since January 14, 
1999, the Board concludes that a rating in excess of 30 
percent is not warranted for left hip arthritis at any time 
during the rating period.  With respect to limitation of 
motion of the left hip, the Veteran's rating is already 
higher than the maximum ratings assignable for limitation of 
extension of the thigh and impairment of the thigh.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5251, 5253).  In order 
for a 40 percent rating to be warranted, the evidence must 
show that the Veteran's flexion of the left thigh is limited 
to less than 20 degrees.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5252).  

Both the January 1999 VA examination and the March 2007 VA 
examination reflect a noncompensable level of limitation of 
flexion with flexion limited to 90 degrees and normal, 
respectively.  The evidence suggests that the Veteran may not 
have arthritis of the left hip.  The March 2005 VA 
examination is reflective of the most disabling functional 
loss during the rating period.  Even so, flexion was limited 
to 20 degrees without sufficient evidence to find greater 
functional loss even with consideration of painful motion and 
other factors.  Without sufficient evidence showing that the 
Veteran has left hip arthritis that results in functional 
loss equating to less than 20 degrees of flexion, a rating in 
excess of 30 percent is not warranted at any point from 
January 14, 1999.



D. Extra-Schedular

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's service-connected 
disabilities affecting the right knee, left knee, or left hip 
have reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disabilities have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).


ORDER

From February 1, 1991, a rating in excess of 40 percent for 
status-post meniscectomy of the right knee is denied.

From February 1, 1991, a separate 10 percent rating for 
peroneal neuropathy of the right lower extremity associated 
with status-post meniscectomy of the right knee is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

From May 10, 1996, a 30 percent rating for left knee 
disability with cystic formations and effusions is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

From January 24, 1996, to January 14, 1999, a 10 percent 
rating for left hip arthritis is granted, subject to the laws 
and regulations governing the payment of monetary awards.

From January 14, 1999, a rating in excess of 30 percent for 
left hip arthritis is denied.


REMAND

The Veteran initially filed a claim of service connection for 
a low back disability in June 1989.  By a July 1989 RO rating 
decision, service connection for low back strain was denied.  
After the Veteran appealed the decision, the Board denied 
service connection for a back disability by a decision in 
October 1991.  Presently, a claim of service connection for 
degenerative disc disease with herniated disc at L5-S1 is on 
appeal.  The Board does not find that the service connection 
claim on appeal is subject to the finality of the previous 
decisions because it constitutes a claim for a disability 
that was not addressed in the prior decisions.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed Cir. 2008) (holding that claims for 
disabilities based upon distinctly diagnosed diseases or 
injuries, such as conductive hearing loss and sensorineural 
hearing loss, must be considered separate and distinct 
claims).  The Veteran's current "back" claim is distinct 
from the one considered by the Board in October 1991.  
Degenerative disc disease of the lumbar spine was not 
addressed in that decision and, in fact, there was no medical 
evidence referring to or containing a diagnosis of 
degenerative disc disease at that time.  Thus, although 
service connection for a "back" disability was denied in 
the October 1991 Board decision, the present "back" claim 
is a new claim as consistent with Boggs and is not a claim to 
reopen a previously denied claim.

There is documented medical evidence of degenerative disc 
disease of the lumbar spine as early as a November 1995.  The 
Veteran has primarily contended that the degenerative disc 
disease is the result of his service-connected knee 
disabilities.  A January 1999 VA examiner gave the opinion 
that the Veteran's lower back problems are not related to his 
knee conditions.  Pursuant to the Board's March 2006 remand, 
another opinion was obtained regarding the possible secondary 
relationship.  A March 2007 VA examiner gave the unequivocal 
opinion that any degenerative disc disease of the lumbar 
spine is totally unrelated either directly or indirectly to 
the Veteran's lower extremity problems.

In an August 2009 brief submitted to the Board, the Veteran's 
representative contends that the Veteran's degenerative disc 
disease may be related to in-service treatment concerning the 
low back.  The Veteran's service treatment records document 
multiple instances of complaints of low back pain and 
assessments of lumbosacral strain between May 1968 and 
October 1968.  X-rays of the lumbar spine taken during that 
time period were normal.  Although the Veteran's January 1970 
separation examination was normal, he did report a history of 
back trouble.  The examiner noted "back okay now" on the 
report.

The evidence establishes in-service complaints of low back 
pain and treatment concerning the low back.  Although there 
is no documented diagnosis of degenerative disc disease of 
the lumbar spine during the Veteran's military service, 
service connection may be warranted for the current 
disability if evidence sufficiently links it to his military 
service.  Because no medical professional has squarely 
addressed this possible relationship, the Board finds that 
the claim should be remanded for another VA examination of 
the spine so that an examiner may provide a medical nexus 
opinion on the matter of service connection on a direct 
basis.  The post-service evidence shows that the Veteran was 
involved in an elevator accident in 1994 whereby he appears 
to have experienced a low back injury.  Because this accident 
also preceded the initial diagnosis of degenerative disc 
disease, the designated examiner should consider this 
evidence when addressing the possibility of post-service 
onset of the disability.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
examination of his lumbar spine.  (Advise 
the Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claim file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies, to include x-rays of 
the lumbar spine, should be performed and 
all clinical findings should be reported 
in detail.  The examiner should identify 
the Veteran's low back disabilities, if 
any, and confirm whether he has 
degenerative disc disease.  Based on a 
review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the 
Veteran has degenerative disc disease of 
the lumbar spine that is related to his 
active military service, (with particular 
consideration of the in-service treatment 
described in the section above).  The 
examiner should also indicate whether any 
such disability is more likely than not 
of post-service onset (with particular 
consideration to the 1994 elevator 
accident).  All opinions should be set 
forth in detail and explained in the 
context of the record.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for degenerative disc disease 
with herniated disc at L5-S1.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


